Citation Nr: 0805873	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-41 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
orchitis, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression and 
anxiety.

3.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for cluster headaches, 
to include as secondary to the veteran's service-connected 
seizure disorder.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in March 2004 and July 2005.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007, at which 
time he submitted additional medical evidence accompanied by 
a waiver of RO review, per 38 C.F.R. § 20.1304(c) (2007).

The issues of entitlement to an increased evaluation for a 
seizure disorder, entitlement to service connection for 
cluster headaches, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral orchitis is 
productive of pain but no objective evidence of dysfunction 
in terms of urine leakage, frequency, or obstructed voiding.  

2.  The veteran's claim of service connection for depression 
and anxiety was initially denied in an unappealed June 2002 
rating decision; evidence received since that decision is new 
but does not relate to the question of an etiological 
relationship between a current psychiatric disorder and 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral orchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7512 (2007).

2.  New and material evidence has not been received to reopen 
a claim of service connection for depression and anxiety.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2003, June 2004, and September 2004.  As this these 
letters were issued prior to the respective appealed rating 
decisions, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the November 2003 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his service-connected bilateral orchitis had 
worsened.  Nevertheless, the November 2003 VCAA letter did 
not provide the type of notification set forth in the second 
and third requirements of Vazquez-Flores.  As such, the 
veteran has received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, in November 2003 the veteran provided a 
signed release form listing treatment from doctors in the 
past year for multiple disorders, including epididymitis.  
This submission reflects an understanding on the part of the 
veteran of the type of evidence needed to substantiate his 
claim, namely evidence of recent or current treatment showing 
a worsening.  He also described the functional effects of his 
disability on his everyday life in support of his claim 
during his January 2004 VA examination.  In his December 2004 
Substantive Appeal, he stated that he needed to get up three 
to four times per night to void and that he had to wear 
absorbent materials that he had to change twice per day; this 
comment closely parallels language contained in 38 C.F.R. 
§ 4.115a.  He provided further statements regarding current 
symptoms at his December 2007 Travel Board hearing and, 
significantly, submitted voluminous VA treatment records in 
conjunction with that hearing.  These recent statements and 
actions reflect actual knowledge of the evidence necessary to 
substantiate his claim, namely evidence showing that his 
disability had gotten worse.

Moreover, the veteran's January 2004 VA genitourinary 
examination involved a discussion of urinary symptoms (or, in 
this case, the lack thereof), paralleling the relevant 
diagnostic criteria.  This discussion, along with the 
veteran's access to his VA examination report (indicated in 
his representative's October 2007 statement, as the claims 
file had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2004 Statement of 
the Case was followed up by Supplemental Statements of the 
Case in December 2006 and May 2007, representing VA action 
that served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Court has also held that the VCAA requires, in the 
context of a claim to reopen on the basis of new and material 
evidence, that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, notification along the lines set forth in Kent was 
provided in the June 2004 VCAA letter, which explained the 
basis for the prior denial and the type of evidence needed to 
substantiate the claim.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the veteran's bilateral orchitis.  The duty to 
obtain an examination does not apply with regard to the 
depression/anxiety claim, as this claim has yet to be 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to an increased evaluation for bilateral 
orchitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has assigned a 10 percent evaluation for bilateral 
orchitis under 38 C.F.R. § 4.115b, Diagnostic Code 7512.  
Under this section, chronic cystitis (all etiologies) is 
rated as voiding dysfunction under 38 C.F.R. § 4.115a, under 
which cases of voiding dysfunction are rated as either urine 
leakage, frequency, or obstructed voiding.  

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is warranted for a disability requiring 
the wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent evaluation is in order 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation contemplates the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.

In cases of urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  A 20 
percent evaluation contemplates cases of a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent evaluation is 
assigned in cases of a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a 10 percent evaluation is in 
order for marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cc, urometry with a markedly diminished peak flow 
rate (less than 10 cc/sec), recurrent urinary tract 
infections secondary to obstruction, and stricture disease 
requiring periodic dilation every two to three months.  A 30 
percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  

In cases of urinary tract infections, a 10 percent evaluation 
is warranted for long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  In cases of poor 
renal function, the urinary tract infection is to be rated as 
renal dysfunction.

In a September 1996 rating decision, the RO granted service 
connection for chronic bilateral orchitis, as etiologically 
related to service.  A zero percent evaluation was assigned, 
effective from May 1993.  The RO increased this evaluation to 
10 percent, effective from February 2002, in a June 2002 
rating decision in view of increased left groin and testicle 
pain.

During his January 2004 VA genitourinary examination, the 
veteran reported chronic left scrotum pain.  The examination 
revealed tenderness at the head of the left epididymus, with 
normal external genitalia.  The left testicle was slightly 
smaller than the right.  The diagnosis was of a tender left 
testicle and epididymus, with no evidence of infection.  The 
examiner noted that there was really no effective therapy for 
this problem, and the veteran had no problems with either 
voiding or having an erection.

As noted above, in his December 2004 Substantive Appeal, the 
veteran stated that he needed to get up three to four times 
per night to void and that he had to wear absorbent materials 
that he had to change twice per day.

The veteran underwent an evaluation for epididymitis at a VA 
facility in March 2006, during which he reported pain but 
denied dysuria, redness of the testicle, or fever.  In 
January 2007, the veteran reported continued testicular pain, 
so severe that he could not hold his legs together, but he 
denied any urinary symptoms.

During his December 2007 VA Travel Board hearing, the veteran 
reported pain and a burning and tingling sensation as a 
result of his bilateral orchitis.  

The Board is cognizant of the veteran's reports of pain 
resulting from his bilateral orchitis.  Nevertheless, under 
Diagnostic Code 7512, chronic cystitis is rated as voiding 
dysfunction under 38 C.F.R. § 4.115a, under which cases of 
voiding dysfunction are rated as either urine leakage, 
frequency, or obstructed voiding.  In the present case, there 
is no suggestion from the medical evidence that this disorder 
has been objectively shown to demonstrate such urinary 
symptomatology.  He did describe significant urinary symptoms 
in his December 2004 Substantive Appeal, but he did not 
report any such symptoms during his December 2007 Travel 
Board hearing or at VA outpatient treatment.  The absence of 
any objective evidence of the type of urinary symptoms 
warranting an evaluation in excess of 10 percent results in 
the finding that such an evaluation is not warranted for this 
disorder.

Moreover, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for bilateral orchitis, and the claim 
for that benefit must be denied.  38 C.F.R. § 4.7.

III.  Whether new and material evidence has been received to 
reopen a claim of service connection for depression and 
anxiety

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim for service 
connection for depression and anxiety was denied in a June 
2002 rating decision on the basis that, while he had been 
diagnosed with an adjustment disorder with a depressed mood 
during a May 2002 VA examination, this disorder had not been 
shown to have been incurred in or aggravated by service.  The 
veteran was notified of this decision in July 2002 but did 
not respond within the following year.  

The Board therefore finds that the .June 2002 rating decision 
is "final" under 38 U.S.C.A. § 7105(c).  The question for 
the Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that the claims file now 
includes duplicative photocopies of service medical records 
previously included in the claims file, dated from July 1978 
to July 1982; VA treatment records and examination reports, 
dated from July 1992 to November 2007; and non-VA (private 
and Social Security Administration (SSA)) records, dated from 
March 1993 to April 2003.  While multiple records added to 
the claims file address mental health treatment, and the 
veteran reported receiving mental health treatment in service 
during evaluations in December 1994 and March 1999, the 
claims file contains no opinions from any medical or mental 
health professionals relating a current psychiatric disorder 
to service.

In summary, much of the medical evidence received since the 
decision is "new," in the sense that this evidence is not 
merely duplicative of evidence of record at the time of that 
decision.  Nonetheless, the evidence which is actually 
"new" does not relate to the question of an etiological 
relationship between a current psychiatric disorder and 
service, which had not previously been established, and, as 
such, does not raise a reasonable possibility of 
substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
December 2007 Travel Board hearing testimony.  This opinion 
is also reflected in the testimony of a friend who appeared 
at the hearing as a sworn witness.

Neither individual, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
As this evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
depression and anxiety.  This evidence, however, does not 
relate to the question of an etiological relationship between 
a current psychiatric disorder and service.  Accordingly, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.


ORDER

Entitlement to an increased evaluation for bilateral 
orchitis, currently evaluated as 10 percent disabling, is 
denied.

New and material evidence has not been received to reopen a 
claim of service connection for depression and anxiety; the 
appeal is thus denied as to that issue.


REMAND

The RO has evaluated the veteran's seizure disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8910.  This section 
provides that grand mal epilepsy is rated under the general 
rating formula for major seizures.  Note (1) provides that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Note (2) provides 
that a minor seizure consists of a brief interruption in 
consciousness or conscious  control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that epilepsy with at least 1 major seizure 
in the last 2 years; or at least 2 minor seizures in the last 
6 months is rated as 20 percent disabling.  Epilepsy with at 
least 1 major seizure in the last 6 months or 2 in the last 
year; or averaging at least 5 to 8 minor seizures weekly, is 
rated as 40 percent disabling.  Epilepsy averaging at least 1 
major seizure in 4 months over the last year; or 9-10 minor 
seizures per week, is rated as 60 percent disabling.  
Epilepsy averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly, is 
rated as 80 percent disabling.  Epilepsy averaging at least 1 
major seizure per month over the last year is rated as 100 
percent disabling.  

In this case, the veteran was last examined for his seizure 
disorder in January 2004, more than four years ago.  At that 
time, he reported seizures once every one to two weeks.  
However, he was hospitalized at a VA facility for four days 
in October 2007, and at that time he and his wife described 
seizures occurring at a greater frequency of two to three 
times per week.  The hospitalization report does not indicate 
the type of seizures involved or the frequency of each type 
(major or minor) of seizures.  As there has been an 
allegation of a worsening disorder (e.g., increased 
frequency), a new examination of this disorder is warranted.  
See VAOPGCPREC 11-95 (April 7, 1995) (the length of time 
since the last examination, in and of itself, does not 
warrant a further examination unless an allegation is made of 
a worsening since the last examination).  

As to the veteran's claimed cluster headaches, the Board is 
aware that a January 2004 VA neurological examination 
addressed the question of whether there existed a causal 
relationship between this disorder and the service-connected 
seizure disorder.  Despite the fact that the veteran was 
treated for headaches on multiple occasions during service, 
however, the question of in-service causation was not 
addressed on examination.  A more thorough examination and 
etiology opinion are thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

The Board notes also that, during his December 2007 hearing, 
the veteran reported treatment at "Bessemer Health Clinic" 
for headaches soon after service, and efforts should be made 
to obtain records of such treatment.  38 C.F.R. 
§ 3.159(c)(1).

The determination of the above two claims could substantially 
affect the veteran's claim of entitlement to TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  As 
such, the Board will not take action on the TDIU claim until 
the development described below is completed.

Accordingly, the case is REMANDED for the following action:

1.  After securing a signed release form, 
with full address information, all 
records of medical treatment of the 
veteran from "Bessemer Health Clinic" 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his seizure 
disorder and the nature and etiology of 
his claimed cluster headaches.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

As to the seizure disorder, the examiner 
should specify the types of seizures that 
the veteran has had in the past year 
(e.g., major or minor seizures).  For 
minor seizures, the examiner should note 
how many seizures the veteran has had 
each week.  For major seizures, the 
examiner should specify how many such 
seizures have occurred in the past year.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that current cluster 
headaches, if present, are etiologically 
related to either the veteran's period of 
active service or his service-connected 
seizure disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to an increased evaluation 
for a seizure disorder, entitlement to 
service connection for cluster headaches, 
and entitlement to TDIU should be 
readjudicated.  If the determination of 
any of these claims remains adverse or 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


